            Case 1:21-cv-00384 Document 1 Filed 02/11/21 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
WASHINGTON METROPOLITAN                    )
AREA TRANSIT AUTHORITY                    )
      600 Fifth Street, NW                )
      Washington, D.C. 20001              )
                                          )
             Plaintiff,                   )
      v.                                  )    Case No. 1:21-cv-00384
                                          )
AMALGAMATED TRANSIT UNION                 )
AFL-CIO, LOCAL 689                        )
      2701 Whitney Place                  )
      Forestville, MD 20747               )
                                          )
             Defendant.                   )
__________________________________________)

        COMPLAINT TO CONFIRM AND ENFORCE ARBITRATION AWARD

       Plaintiff, Washington Metropolitan Area Transit Authority (“WMATA” or “Authority”),

by and through undersigned counsel, as for its Complaint against Defendant, Amalgamated Transit

Union, AFL-CIO, Local 689, (“Defendant”, “Union” or “Local 689”), states as follows:

                                         Introduction

       1.     This is an action to confirm and enforce a portion of a final and binding arbitration

award issued on August 14, 2018. WMATA further seeks to enjoin breach of the collective

bargaining agreement and the WMATA Compact, and to enjoin further prosecution of the matters

determined in the August 14, 2018, arbitration award.

                                            Parties

       2.     WMATA is an interstate-compact agency and instrumentality of the District of

Columbia, the State of Maryland, and the Commonwealth of Virginia. WMATA was created by

interstate Compact approved by Congress and codified at D.C. Code § 9-1107.01; Md. Code,

Transportation, § 10-204; and Va. Code §§ 56-529 to 56-530 (the “Compact”). A true and correct
            Case 1:21-cv-00384 Document 1 Filed 02/11/21 Page 2 of 10




copy of the Compact is attached to this Complaint as Exhibit 1 and is incorporated into this

Complaint by reference. WMATA operates a public transportation system in the District of

Columbia, Maryland, and Virginia. WMATA’s headquarters are located at 600 5th Street, NW,

Washington, DC 20001.

       3.      WMATA employs 9,000 non-managerial, non-supervisory staff, operators,

mechanics, maintenance personnel and clerical personnel represented by Defendant Local 689.

Local 689 is a voluntary, unincorporated association commonly known as a labor “union” in which

employees participate and which exists for the purpose, in whole or in part, of dealing with

employers concerning the grievances, labor disputes, wages, rates of pay, hours of employment,

and conditions of work of its employee-members or the employee-members of its constituent

affiliated organizations. The Union, through its duly authorized officers and agents, has been

engaged within the jurisdiction of this Court in representing and acting for and on behalf of its

employee-members. Amalgamated Transit Union, AFL-CIO, Local 689 maintains an office and

place of business at 2701 Whitney Place, Forestville, Maryland 20747.

                                    Jurisdiction and Venue

       4.      The Court has subject matter jurisdiction pursuant to Section 81 of the Compact.

United States District Courts have original jurisdiction of all actions brought by or against

WMATA pursuant to Section 81 of the Compact (Pub. L. 89-774).

               (a)    Congress established the Compact and the terms of the Compact and

granted consent and approval to the District of Columbia, Maryland, and Virginia to enter into the

Compact “related to the regulation of mass transit in the Washington, District of Columbia

metropolitan area, and for other purposes.” Since the Compact’s enactment in 1960, Congress has

modified it several times, and has granted consent and approval to the District of Columbia,
             Case 1:21-cv-00384 Document 1 Filed 02/11/21 Page 3 of 10




Maryland, and Virginia for modifications: Nov. 6, 1966, 80 Stat. 1324, Pub. L. 89-774, § 1; July

13, 1972, 86 Stat. 466, Pub. L. 92-349, title III, § 301; Oct. 21, 1972, 86 Stat. 1000, Pub. L. 92-

517, title I, § 101; June 4, 1976, 90 Stat. 672, Pub. L. 94-306, § 1 (1)-(4).

               (b)     “Since the Compact is an interstate agreement which requires the consent

of Congress, such Congressional consent transforms the Compact into an agreement pursuant to

federal law . . . . [I]nterpretation of the terms and conditions of the Compact is, therefore, governed

by federal law.” Pievsky v. Ridge, 98 F.3d 730, 733 (3d Cir. 1996) (citations omitted). See Petty v.

Tennessee-Missouri Bridge Comm’n, 359 U.S. 275, 278 & n.4 (1959) (“The construction of a

compact sanctioned by Congress under Art. I, s 10, cl. 3, of the Constitution presents a federal

question . . . . Moreover, the meaning of a compact is a question on which this Court has the final

say . . . . That is true even though the matter in dispute concerns a question of state law on which

the courts or other agencies of the State have spoken.”).

               (c)     The legal rights, obligations and responsibilities of the Authority and the

Union with regard to collective bargaining and resort to binding arbitration are specified in the

WMATA Compact. Ex. 2, Section 102(b).

               (d)     In Section 66(c) of the Compact, Congress granted WMATA the authority

and ability and established WMATA’s obligation to arbitrate labor disputes with its employees,

and Congress established the arbitration rights and obligations of, and limitations on, WMATA,

its employees, and Local 689 as their representative, in arbitration.

       5.      Accordingly, the court has federal question jurisdiction.

       6.      Venue is proper in this court pursuant to Section 81 of the WMATA Compact and

28 U.S.C. § 1391(b)(2). A substantial part of the events giving rise to this Complaint occurred in

the District of Columbia.
             Case 1:21-cv-00384 Document 1 Filed 02/11/21 Page 4 of 10




                           Facts Giving Rise to the Claim for Relief

       7.      In Section 66(b) of the Compact, Congress authorized WMATA to enter into

written contracts with employees through accredited representatives of the employees, or through

representatives of any labor organization authorized to act for the employees. Pursuant to, and

exercising their rights and authorizations under, Section 66(b) of the Compact, the parties entered

into a collective bargaining agreement effective from July 1, 2016 through June 30, 2020. A true

and correct copy of the Collective Bargaining Agreement (“CBA”) is attached to this Complaint

as Exhibit 2 and is incorporated into this Complaint by reference. Pursuant to the Compact and

the CBA, the terms of the CBA remain in effect until the parties negotiate a new agreement or, if

arbitration is invoked, an award is rendered. Ex. 1, Section 66; Ex. 2, Section 601.

       8.      Section 66(c) of the WMATA Compact requires all labor disputes to be submitted

to the grievance process and, if not resolved, submitted to arbitration. Accordingly, the parties’

CBA establishes a grievance–arbitration procedure for resolving labor disputes.

       9.      Under Section 601 of the CBA, following notice and the opportunity to bargain

over new or modified terms for a new CBA, if the parties reach impasse on proposed changes or

modifications to the CBA, those areas of disagreement are to be resolved by arbitration. Ex. 2,

Section 601. However, this can take place only after the CBA has been opened for renegotiation

and the parties have failed to reach agreement on the matter. Ex. 2, Section 601.

       10.     In 2018, during the parties’ efforts to construct a successor labor agreement to the

contract that expired in 2016, the parties reached an impasse on certain issues, including differing

proposals regarding cost-sharing mechanisms and contributions for retiree healthcare.

       11.     The parties submitted the outstanding issues for binding resolution before a three-

person Board of Arbitration, pursuant the Compact and the CBA.
               Case 1:21-cv-00384 Document 1 Filed 02/11/21 Page 5 of 10




       12.      The Board, comprised of Neutral Chairman Richard I. Bloch, Authority-Appointed

Member Jonathan C. Fritts, and Union-Appointed Member Thomas R. Roth, convened for eleven

days of hearings in February, March, and April of 2018.

       13.      During that hearing, the parties presented witnesses and documents to support their

respective proposals. As relevant here, WMATA proposed terms with respect to retiree healthcare

and the cost of coverage. On August 14, 2018, the Board issued its Opinion and Award in the

matter. A true and correct copy of the Award is attached to this Complaint as Exhibit 3 and is

incorporated into this Complaint by reference (“Bloch Award”).

       14.      The Bloch Award established a new retiree healthcare cost-sharing arrangement

derived from the language submitted in WMATA’s proposal. Specifically, the Bloch Award

determined:

       Effective January 1, 2019, contributions for individuals who are eligible for retiree
       healthcare coverage shall be modified as follows:

                •   Pre-Medicare: increase from approximately 17 percent to 20
                    percent of the cost of coverage.
                •   Post-Medicare: Increase from approximately 17 percent to 20
                    percent of the cost of the lowest cost Medicare Advantage Plan
                    with Part D. Retirees who enroll in a higher-post Medicare
                    option shall be required to pay the full amount of and difference
                    in premium.
                •   The forgoing increases shall be applicable only to employees
                    who retire on or after January 1, 2019.

Ex. 3 at 21.

       15.      Thereafter, the Bloch Award determinations, including the retiree healthcare cost-

sharing arrangement, were incorporated into the parties’ 2018-2020 CBA, which was signed in

May 2019. See Ex. 2.
               Case 1:21-cv-00384 Document 1 Filed 02/11/21 Page 6 of 10




         16.    WMATA contends that the Bloch Award, including the retiree healthcare cost-

sharing mandate established by the award, speaks for itself. WMATA intends to comply with the

Award and adjust its plan contributions accordingly.

         17.    Local 689, however, disagrees with the Bloch Award with respect to the provision

on retiree healthcare cost-sharing. On October 9, 2020, Local 689, sought to proceed with a second

arbitration to address the question. Subsequent to the invocation, Local 689 submitted a

memorandum outlining its position on the issue. A copy of the memorandum, dated November 5,

2020, is attached hereto as Exhibit 4. Specifically, the Union stated as follows:

         The issue seems to be clear. For those who retire after January 1, 2019, WMATA
         must pay 80% of the retiree’s health care premium. For those who have a Medicare
         Advantage Option, the payment will be limited to 80% of the lowest cost medicare
         advantage option with Part D which may be available to them, with the balance to
         be paid by the retiree. This term was set by the Bloch Interest Arbitration Award,
         granting in large measure a WMATA proposal. However, WMATA asserts that its
         contribution is limited to 80% of the amount charged by the local Kaiser Plan,
         regardless of whether the retiree can opt into that plan. Many retirees live in
         geographical areas where the Kaiser Plan is not available, and the lowest effective
         premium rates for them may be higher than that charged by Kaiser, or no Medicare
         Advantage Option is available at all, leaving them as member of the standard Plan
         PPO. The Union and its Trustees urge that in such cases WMATA must pay higher
         dollar amounts to the Fund.

Ex. 4.

         18.    Local 689 further seeks to change that section of the Bloch Award related to the

retiree healthcare cost-sharing to reflect its position on the issue. Specifically, the November 5,

2020 memorandum provides, “I believe that the award as written requires WMATA to pay 80%

of the cost of a recent retiree’s health care, limited to the lowest-cost option which includes Part D

only if that option is available to a particular retiree.” Ex. 4 (emphasis added). The last clause of

the cited sentence in the memorandum reflects the change that Local 689 wishes to make with

respect to the Bloch Award.
             Case 1:21-cv-00384 Document 1 Filed 02/11/21 Page 7 of 10




       19.     Subsequent to the issuance of the Bloch Award, the Union and WMATA negotiated

a successor collective bargaining agreement to the 2018-2020 CBA. A copy of the memorandum

of understanding reflecting the terms of the successor collective bargaining agreement with a term

of July 1, 2020 through June 30, 2024, and dated December 11, 2019, is attached hereto as Exhibit

5 (“2019 MOU”).

       20.     In their 2019 MOU, the Union and WMATA did not change the retiree healthcare

cost-sharing mandate established by the Bloch Award, leaving it to carry over to the new collective

bargaining agreement covering the period of July 1, 2020 through June 30, 2024.

       21.     At no time during the period in which the Union and WMATA were in negotiations

leading up to the 2019 MOU, or after those negotiations had concluded in an agreement, did the

Union pursue an interest arbitration over the retiree healthcare cost-sharing mandate of the Bloch

Award in accordance with the provisions of Section 601 of the CBA.

       22.     At no time after the issuance of the Bloch Award did the Union file a Motion to

Correct or to Vacate the Bloch award. In addition, any such Motion would now be untimely,

leaving the Bloch Award’s determinations to be final and binding on the parties.

       23.     Through its invocation of a grievance or question arbitration to add language to the

Bloch Award, the Union is now seeking to modify the Bloch Award through a second arbitration

without first having complied with the provisions of Section 601 of the CBA and raising the issue

during negotiations for a successor collective bargaining agreement.

       24.     As such, the retiree healthcare cost-sharing mandate established by the Bloch

Award should be confirmed and enforced.
             Case 1:21-cv-00384 Document 1 Filed 02/11/21 Page 8 of 10




                                         Causes of Action

                COUNT I – CONFIRMATION OF ARBITRATION AWARD

       25.     WMATA incorporates by reference as if set forth full herein all facts and

allegations contained in Paragraph 1-24 of the Complaint.

       26.     WMATA seeks to confirm and enforce the retiree healthcare cost-sharing mandate

established by the Bloch Award, issued on August 14, 2018.

       27.     Confirmation of an arbitration award is mandatory under certain circumstances:

       After a party to an arbitration proceeding receives notice of an award, the party may
       make a motion to the court for an order confirming the award at which time the
       court shall issue a confirming order unless the award is modified or corrected
       pursuant to § 16-4420 or 16-4424 or is vacated pursuant to § 16-4423.

D.C. Code Section 16-4422 (see also 9 U.S.C. Section 9)

       28.     Since the award has not been modified, corrected, or vacated, and the time has

elapsed for any such motion to be filed, and the Bloch Award must be confirmed and enforced.

                  COUNT II – VIOLATION OF THE WMATA COMPACT

       29.     WMATA incorporates by reference as if set forth full herein all facts and

allegations contained in Paragraph 1-28 of the Complaint.

       30.     Defendant Local 689 and its officials are governed by and obliged to implement the

provisions of the Compact, including Section 66(c), which requires, inter alia, that “The

determination of the majority of the board of arbitration, thus established shall be final and binding

on all matters in dispute.” D.C. Code Section 9-1107.01(66(c)

       31.     Necessarily, if the decision of a “majority of the board of arbitration” is to be “final

and binding” its directives must be honored and implemented.
             Case 1:21-cv-00384 Document 1 Filed 02/11/21 Page 9 of 10




       32.     By failing and refusing to comply with the clear directives from the Board of

Arbitration’s August 14, 2018, Award, Local 689 has violated and continues to violate the express

terms of the WMATA Compact.

   COUNT III – VIOLATION OF THE COLLECTIVE BARGAINING AGREEMENT

       33.     WMATA incorporates by reference as if set forth full herein all facts and

allegations contained in Paragraph 1-32 of the Complaint.

       34.     Section 601 of the Collective Bargaining Agreement states:

       This Agreement is to continue in effect through June 30, 2020, and from year to
       year thereafter unless change is requested by either of the parties hereto by written
       notice ninety (90) calendar days prior to June 30, 2020, or ninety (90) calendar days
       prior to June 30 of any year thereafter. In the event the parties cannot reach
       agreement upon proposed changes or modifications, or in the event of a notice of
       termination if collective bargaining fails to result in agreement, then all matters in
       dispute shall be arbitrated as provided in the provisions of this Agreement dealing
       with the arbitration of future contracts.

       35.     The parties are not permitted to modify the terms of the CBA through arbitration

unless and until the CBA has been opened for renegotiation and negotiations on the specific terms

have proven to be unsuccessful. See Ex. 2, Sections 106 and 601. By ignoring these contractual

requirements and attempting to bring about changes to the retiree healthcare cost-sharing mandate

established by the Bloch Award through subsequent arbitration without first going through the

procedures outlined in Section 601 of the CBA, the Union is in clear violation of the parties’ CBA

and must be enjoined from doing so.

       36.     Furthermore, WMATA cannot be compelled to arbitrate over the retiree healthcare

cost-sharing mandate established by the Bloch Award because the Bloch Award is final and

binding and should be enforced. The arbitration being pursued by the Union here is an attempt to

modify the Bloch Award through arbitration not because the award is ambiguous, but because the
             Case 1:21-cv-00384 Document 1 Filed 02/11/21 Page 10 of 10




Union believes it to be unfair. Accordingly, Local 689 must be enjoined from further arbitration

on this final and binding award. See Ex. 2, Sections 102(b), 105 and 106.

       WHEREFORE, WMATA prays judgment against Defendant and respectfully requests

that the Court provide the following relief:

       (a)     confirm and enforce the Bloch Award, dated August 14, 2018, between Local 689

and Washington Metropolitan Area Transit Authority

       (b)     declare that the claims asserted by Local 689 in the arbitration invoked to modify

the retiree healthcare cost-sharing mandate established by the Bloch Award, are not arbitrable and

are therefore enjoined from proceeding.

       (c)     award WMATA its reasonable attorneys’ fees and costs associated with this action

to enforce Local 689’s obligations; and

       (d)     provide any further or different relief as this Court deems proper and just.


Dated: February 11, 2021                          Respectfully submitted,

                                                  /s/ Ethan D. Balsam
                                                  Stefan J. Marculewicz, (D.C. Bar 100268)
                                                  Ethan Balsam (D.C. Bar 975239)
                                                  LITTLER MENDELSON, P.C.
                                                  815 Connecticut Avenue, NW, 4th Floor
                                                  Washington, D.C. 20006
                                                  Tel. (202) 842-3400
                                                  Fax. (202) 842-0011
                                                  SMarculewicz@littler.com
                                                  EBalsam@littler.com

                                                  Attorneys for Plaintiff WMATA
